DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 10 recites “wherein each of the at least two spaced apart inclined portions include a stop located at a lower portion thereof”, wherein the specification is objected to as failing to provide proper antecedent basis for the claimed “stop”.  As per MPEP 608.01(o), terms and phrases used in claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description [see 37 CFR 1.75(d)(1)].  
Claim Objections
Claim 15 is objected to because of the following informalities:  
Lines 1-2 recite “wherein the plurality of bottom walls further define a second set of spaced apart second inclined portions termination at a second of the opposing side walls” wherein “termination” in this context is grammatically incorrect.  This can be corrected by an amendment instead reciting “wherein the plurality of bottom walls further define a second set of spaced apart second inclined portions terminating at a second of the opposing side walls” (as in claim 14).  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a spray system” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6,
Lines 1-2 recite “wherein the bottom wall further comprises a second series of spaced apart inclined portions along a second side of wire dish rack” which renders the claim indefinite because there is improper antecedent basis for said “wire dish rack”.  This can be corrected, for example, by an amendment instead reciting “wherein the bottom wall further comprises a second series of spaced apart inclined portions along a second side of the wire dish rack” to properly refer to the wire dish rack established in independent claim 1.
Regarding claim 8,
Lines 1-2 recite “wherein the bottom wall further comprises a second series of spaced apart inclined portions along a second side of wire dish rack” which renders the claim indefinite because there is improper antecedent basis for said “wire dish rack”.  This can be corrected, for example, by an amendment instead reciting “wherein the bottom wall further comprises a second series of spaced apart inclined portions along a second side of the wire dish rack” to properly refer to the wire dish rack established in independent claim 1.
Regarding claim 10,
Lines 1-2 recite “wherein each of the at least two spaced apart inclined portions include a stop located at a lower portion thereof” which renders the claim indefinite 
Regarding claim 20,
Lines 1-2 recite “wherein each of the plurality of bottom walls include a stop located at a lower portion of the first inclined portion” which renders the claim indefinite because the limitation “a stop” is unclear.  As noted above, the specification is objected to as failing to provide proper antecedent basis for the claimed “stop”.  As per MPEP 608.01(o), terms and phrases used in claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description [see 37 CFR 1.75(d)(1)].  Upon review of the disclosure, no description is provided for each of the plurality of bottom walls including “a stop” located at a lower portion of the first inclined portion.  Since said “stop” lacks antecedent basis in the description, the scope of the claim is unascertainable and therefore deemed indefinite.
	Additionally, line 2 recites the limitation "the first inclined portion".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that independent claim 11 recites “wherein each of the plurality of bottoms walls include a first inclined 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2003/0183255 to Kim et al. (hereafter “Kim”).
Regarding claim 1,
Kim discloses a dishwasher (10), comprising: 
a tub defining a treating chamber (interior of 12) adapted for receiving dishes for treatment [Fig. 1; ¶0019]; 
a spray system (120) providing treating liquid to the treating chamber [see Fig. 1, 7; ¶0025]; and 
a wire dish rack (118) selectively moveable into and out of the tub, the wire dish rack having a bottom wall, a side wall extending upwardly from the bottom wall and terminating in an upper edge, with an upwardly angled portion formed in the bottom wall comprising at least two spaced apart inclined portions (labelled in annotated Figure 7 below) forming a portion of the bottom wall and terminating at the side wall, wherein the at least two spaced apart inclined portions are configured to cradle a glass at an 

    PNG
    media_image1.png
    456
    492
    media_image1.png
    Greyscale

(Kim: Figure 7 – annotated)
	Regarding claim 2,
	Kim discloses the dishwasher of claim 1, wherein the bottom wall further comprises a series of spaced apart inclined portions, the series of spaced apart inclined portions forming a set of cradles extending from a front to a rear of the wire dish rack [see annotated Figure 7 above].  
Regarding claim 3,
	Kim discloses the dishwasher of claim 2, wherein it is noted that the recitation “wherein the series of spaced apart inclined portions are configured to hold glasses at a 
Regarding claim 4,
	Kim discloses the dishwasher of claim 3, wherein the spray system comprises a spray tube (120) mounted to the wire dish rack and positioned to spray treating liquid into an interior of the glasses [see Fig. 1, 7; ¶0025-¶0026].  
Regarding claim 8,
Kim discloses the dishwasher of claim 2, wherein the bottom wall further comprises a second series of spaced apart inclined portions along a second side of wire dish rack (i.e. same configuration as the [first] series of spaced apart inclined portions, but on opposite [right] side of dish rack), the second series of spaced apart inclined portions forming a second set of cradles extending from the front to the rear of the wire dish rack [see Figures 1, 7].  
Regarding claim 9,
Kim discloses the dishwasher of claim 1, wherein the upper edge of the wire dish rack is horizontal [see Figures 1, 7].  
Regarding claim 10,

Regarding claim 11,
Kim discloses a dishwasher (10), comprising: 
a tub defining a treating chamber (interior of 12) adapted for receiving dishes for treatment [Fig. 1; ¶0019]; 
a spray system (120) configured to provide treating liquid to the treating chamber [see Fig. 1, 7; ¶0025]; and 
a dish rack (118) including a wire frame defining a perimeter wall having opposing side walls, a front wall, a rear wall, and a plurality of bottom walls (i.e. plurality of parallel spaced wires extending laterally between side walls) that extend at least between the opposing side walls and are spaced apart, wherein each of the plurality of bottom walls include a first inclined portion (labelled in annotated Figure 7 above) and two sequential of the first inclined portions of the plurality of bottom walls are configured to cradle a glass therebetween and prevent the glass from rolling [see annotated Figure 7 above; ¶0025].  
Regarding claim 12,
	Kim discloses the dishwasher of claim 11, wherein it is noted that the recitation “wherein the two sequential of the first inclined portions of the plurality of bottom walls retain the glass at an angle of 45 degrees or less relative to horizontal” is a statement of intended use which does not patentably distinguish over the cited prior art since Kim meets all the structural limitations of the claim and is capable of said intended use if so 
Regarding claim 14,
Kim discloses the dishwasher of claim 11, wherein the plurality of bottom walls further defines a first set of spaced apart first inclined portions terminating at a first of the opposing side walls and adapted to retain a first row of glasses [see annotated Figure 7 above].  
Regarding claim 15,
Kim discloses the dishwasher of claim 14, wherein the plurality of bottom walls further define a second set of spaced apart second inclined portions terminating at a second of the opposing side walls (i.e. same configuration as the [first] set of spaced apart inclined portions, but on opposite [right] side of dish rack), the second set of spaced apart second inclined portions adapted to retain a second row of glasses [see Figures 1, 7].  
Regarding claim 16,
Kim discloses the dishwasher of claim 15, wherein a flat central portion (i.e. flat portions inwardly adjacent of inclined portions on both sides of dish rack) is included in the plurality of bottom walls between the first set of spaced apart first inclined portions and the second set of spaced apart second inclined portions [see Figures 1, 7].  
Regarding claim 17,

Regarding claim 18,
Kim discloses the dishwasher of claim 15, wherein a first glass inclination angle created by the first set of spaced apart first inclined portions and a second glass inclination angle created by the second set of spaced apart second inclined portions are equal [see Figures 1, 7].  
Regarding claim 19,
Kim discloses the dishwasher of claim 15, wherein it is noted that the recitation “wherein the first set of spaced apart first inclined portions are configured to hold a first type of glass and the second set of spaced apart second inclined portions are configured to hold a second type of glass, different from the first type of glass” is a statement of intended use which does not patentably distinguish over the cited prior art since Kim meets all the structural limitations of the claim and is capable of said intended use if so desired (see MPEP 2114).  
Regarding claim 20,
Kim discloses the dishwasher of claim 11, wherein each of the plurality of bottom walls include a stop located at a lower portion of the first inclined portion (i.e. at intersection of inclined portions and side wall) [see Figures 1 and 7].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2003/0183255 to Kim et al. (hereafter “Kim”).
Regarding claim 5,
Kim discloses the dishwasher of claim 4, but does not explicitly teach that the first incline angle of the glasses is in a range of 5 degrees to 15 degrees.  This first incline angle would be obvious as being a known result effective variable, as it would affect the positioning of the glasses and therefore cleaning efficiency from the spray tube, and is thus obvious to determine an optimal/workable first incline angle through routine experimentation.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to determine the first incline angle by utilizing routine experimentation since it has been known to optimize the parameter that is the result effective variable involving only routine skill in the art. In re Boesch 205 USPQ 215 (see MPEP 2144.05).
Regarding claim 6,
Kim discloses the dishwasher of claim 5, wherein the bottom wall further comprises a second series of spaced apart inclined portions along a second side of wire dish rack (i.e. same configuration as the [first] series of spaced apart inclined portions, but on opposite [right] side of dish rack), the second series of spaced apart inclined portions forming a second set of cradles extending from the front to the rear of the wire dish rack [see Figures 1, 7].  
Regarding claim 7,
Kim discloses the dishwasher of claim 6, wherein the second series of spaced apart inclined portions are configured to hold glasses at a second incline angle equal to the first incline angle [see Figure 1].  
Regarding claim 13,
Kim discloses the dishwasher of claim 12, but does not explicitly teach that the two sequential of the first inclined portions of the plurality of bottom walls retain the glass at an angle between 5 degrees and 15 degrees relative to horizontal.  This incline angle would be obvious as being a known result effective variable, as it would affect the positioning of the glasses and therefore cleaning efficiency from the spray tube, and is thus obvious to determine an optimal/workable first incline angle through routine experimentation.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to determine said incline angle by utilizing routine experimentation since it has been known to optimize the parameter that is the result effective variable involving only routine skill in the art. In re Boesch 205 USPQ 215 (see MPEP 2144.05).
Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, in particular:
US Pub. 2009/0159103 to Gillum et al.
US Pat. 2,910,207 to Andrew
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711